Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 (positive statement)
As to claim 18, the claim does fall within at least one of the four categories of patent eligible subject matter. The specifications paragraph [0174] defines a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as  radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media, or electrical signals transmitted through a wire.
Thus, the claim is not rejected for failing to claim statutory subject matter. 

Notice of Allowance
This communication is in response to the claims and AFCP filed on 03/16/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-12 and 14-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE. Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Caleb D. Wilkes (Reg. No. 60873) on 03/29/2021.

The application has been amended as follows:
(Currently Amended) A computer-implemented method for determining node dependency comprising:
obtaining, by a processor, a number of direct first-direction communications between a first node and a second node, and a number of direct second-direction communications between the second node 
comparing, by the processor, the number of the direct first-direction communications with respect to the number of the direct second-direction communications to determine whether the number of the direct first-direction communications is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined; 
and
determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number;
wherein
the dependency is represented by a Directed Acyclic Graph (DAG),
the first node and the second node are represented as a first vertex and a second vertex in the DAG respectively, and
the dependency indicating that the first node depends on the second node is represented as an edge directed from the first vertex to the second vertex in the DAG, or the dependency indicating that the second node depends on the first node is represented by an edge directed from the second vertex to the first vertex in the DAG.  
2. (Previously Presented) The computer-implemented method according to claim 1, further comprising:
	obtaining, by the processor, a number of total first-direction communications between a first node and a second node, and a number of total second-direction communications between the second node and the first node, in the network environment, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise the number of data transmissions, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise a sum of direct data transmissions and indirect data transmissions; 
wherein the determining the dependency between the first node and the second node further comprises:

3. (Previously Presented) The computer-implemented method according to claim 2, wherein the determining whether the dependency between the first node and the second node is to be updated further comprises: 
in a case where an existing dependency indicates that the second node depends on the first node, reversing, by the processor, the dependency between the second node and the first node if the number of the total first-direction communications prevails over the number of the total second-direction communications.
4. (Previously Presented) The computer-implemented method according to claim 3, wherein the number of the total first-direction communications prevails over the number of the total second-direction communications if the number of the total first-direction communications is larger than the number of the total second-direction communications by the margin which is not smaller than the pre-defined threshold number.
5. (Previously Presented) The computer-implemented method according to claim 2, wherein the determining whether the dependency between the first node and the second node is to be updated further comprises: 
in a case where there is no existing dependency between the first node and the second node, setting a dependency to indicate that the first node depends on the second node if the  number of the total first-direction communications prevails over the number of the total second-direction communications.
6. (Previously Presented) The computer-implemented method according to claim 2, wherein the determining whether the dependency between the first node and the second node is to be updated further comprises: 
in a case where there is no existing dependency between the first node and the second node, setting, by the processor, a dependency to indicate that the first node depends on the second node if neither of the number of the total first-direction communications and the number of the total second-direction communications prevails over the other and if the latest communication is a first-direction communication.
7. (Original)  The computer-implemented method according to claim 2, wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes.

if updating of the dependency will cause said co-existence, breaking, by the processor, a cycle of dependencies caused by said co-existence by abandoning at least one dependency among the cycle of dependencies. 
9. (Previously Presented) The computer-implemented method according to claim 8, wherein the abandoned at least one dependency is associated with the smallest character of communications among the cycle of dependencies.
10. (Previously Presented) The computer-implemented method according to claim 7, wherein the determining whether the dependency between the first node and the second node is to be updated further comprises:
if updating of the dependency will cause said co-existence, comparing, by the processor, the number of the total first-direction communications with a sum of numbers of communications associated with the dependency chain from the second node to the first node via the one or more intermediate nodes; and
determining not to update the dependency if the number of the total first-direction communications does not prevail over the sum of the numbers of communications associated with the dependency chain, or 
determining to update the dependency and to abandon at least one of the dependencies in the dependency chain if the number of the total first-direction communications prevails over the sum of the numbers of communications associated with the dependency chain.
11. (Previously Presented) The computer-implemented method according to claim 1, wherein the obtaining the number of direct first-direction communications and the number of direct second-direction communications further comprises: 
increasing, by the processor, the number of direct first-direction communications by one in response to a capture of a direct first-direction communication; and
the determining the dependency between the first node and the second node is based on the increased number of the direct first-direction communications and the number of the second-direction communications.
12. (Previously Presented) The computer-implemented method according to claim 1, further comprising:
performing, by the processor, an operation of the first node and the second node based on the determined dependency.
13. (Canceled).

15. (Currently Amended) A system for determining node dependency between multiple computers communicating via a communications network, the system comprising:
a computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium being executable by the processor to cause the computer system to perform a method comprising:
obtaining a number of direct first-direction communications between a first node and a second node and a number of direct second-direction communications between the second node and the first node in a network environment, wherein the number of the direct first-direction communications and the number of the direct second-direction communications comprise the number of data transmissions, and wherein the obtaining comprises capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the number of the direct first-direction communications and the number of the direct second-direction communications in a table; 
comparing the number of the direct first-direction communications with respect to the number of the direct second-direction communications to determine whether the number of the first-direction communications is greater than, equal to, or less than the number of the second-direction communications and such that a margin of difference is determined; 
and
determining a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number;
wherein
the dependency is represented by a Directed Acyclic Graph (DAG),
the first node and the second node are represented as a first vertex and a second vertex in the DAG respectively, and
the dependency indicating that the first node depends on the second node is represented as an edge directed from the first vertex to the second vertex in the DAG, or the dependency indicating that the second node depends on the first node is represented by an edge directed from the second vertex to the first vertex in the DAG.  
16. (Previously Presented) The system according to claim 15, wherein the method further comprises:

wherein the determining the dependency between the first node and the second node further comprises: 
determining, based on a relationship between the number of the total first-direction communications and the number of the total second-direction communications, whether the dependency between the first node and the second node is to be updated.
17. (Original) The system according to claim 16, wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes.
18. (Currently Amended) A computer program product for determining node dependency between multiple computers communicating via a communications network, the computer program product comprising:
a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method comprising:
obtaining a number of direct first-direction communications between a first node and a second node and a number of direct second-direction communications between the second node and the first node, in a network environment, wherein the number of the direct first-direction communications and the number of the direct second-direction communications comprises the number of data transmissions, and wherein the obtaining comprises capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the number of the direct first-direction communications and the direct number of the second-direction communications in a table; 
comparing the number of the direct first-direction communications with respect to the number of the direct second-direction communications to determine whether the number of the first-direction communications is greater than, equal to, or less than the number of the second-direction communications and such that a margin of difference is determined; 

determining a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number;
wherein
the dependency is represented by a Directed Acyclic Graph (DAG),
the first node and the second node are represented as a first vertex and a second vertex in the DAG respectively, and
the dependency indicating that the first node depends on the second node is represented as an edge directed from the first vertex to the second vertex in the DAG, or the dependency indicating that the second node depends on the first node is represented by an edge directed from the second vertex to the first vertex in the DAG.
19. (Previously Presented) The computer program product according to claim 18, wherein the method further comprises:
obtaining a number of total first-direction communications between a first node and a second node, and a number of total second-direction communications between the second node and the first node, in the network environment, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise the number of data transmissions, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise a sum of direct data transmissions and indirect data transmissions; 
wherein the determining the dependency between the first node and the second node further comprises: 
determining, based on a relationship between the number of the total first-direction communications and the number of the total second-direction communications, whether the dependency between the first node and the second node is to be updated.
20. (Previously Presented) The computer program product according to claim 19, wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes.

Reasons for Allowance
Claims 1, 15 and 18 are allowable, because the closest arts, Kramer (U. S. Pub. No. 2008/0075017 A1), HIGUCHI et al. (hereinafter referred to as Higuchi) (U. S. Pub. No. 2013/0227566A1) and KUMAGAI (U. S. Pub. No. 2010/0029206 A1) fail to disclose or render the elements or limitations in independent claims 1, 15 and 19 obvious, including, determining node dependency; obtaining a number of direct first-direction communications between a first node and a second node, and a number of direct second-direction communications between the second node and the first node, in a network environment; capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the numbers in a table; comparing two numbers to determine whether the first number is greater than, equal to, or less than the number of second number and determining a margin of difference; determining a dependency between the first node and second node based on the comparing and based on the margin of difference not being smaller than a pre-defined threshold number; and wherein the dependency is represented by a Directed Acyclic Graph (DAG), the first node and the second node are represented as a first vertex and a second vertex in the DAG respectively, and the dependency indicating that the first node depends on the second node is represented as an edge directed from the first vertex to the second vertex in the DAG, or the dependency indicating that the second node depends on the first node is represented by an edge directed from the second vertex to the first vertex in the DAG.
The novelty of the claimed invention is based on facts, such as, the node dependency in the communication network is based on the comparing the numbers of two different direct directions of communications between two nodes, the number of first direct communication and the number of second direct communication are compared to get a margin difference which is then compared with the pre-defined threshold value, wherein the dependency is represented by a Directed Acyclic Graph (DAG), etc.
Kramer, Higuchi and KUMAGAI only teach methods and systems for determining the number of direct communications between a first node and a second node, comparing the number of direct communications to the number of indirect communications; data collection method and information processing system for detecting one or more pairs of virtual machines communicating with each other from virtual machines on the basis of communication data exchanged; and a computer system including a 
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Ishida et al. (U.S. Pub. No. 2010/0189027 A1) teaches a radio communication base station apparatus, a radio communication terminal, and radio transmission and reception methods. Boucard et al. (U. S. Pub. No. 2007/0297404 A1) teaches system and method for managing messages transmitted in an interconnect network. SATO et al. (U. S. Pub. No. 2016/0165654 A1) teaches a state monitoring unit monitoring a state of a predetermined number of terminal groups, wherein each terminal group includes a predetermined number of first communication terminals, and a second communication terminal that performs direct communication with the first communication terminals.
Dependent claims 2-14, 16-17 and 19-20 depend on now allowed independent claims 1, 15 and 18, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on May 10, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
04/03/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454